Citation Nr: 1139098	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-44 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill), beyond the adjusted delimiting date of October 18, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from March 25, 1977, to October 23, 1978 and from November 15, 1982, to April 20, 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service from March 25, 1977, to October 23, 1978 and from November 15, 1982 to April 30, 2001.

2.   The Veteran's delimiting date is reduced by the number of days she was not on active duty, between October 24, 1978, and November 14, 1982, which totals four years and twenty-one days.

3.  The Veteran was placed on the retirement rolls as of May 1, 2001.

4.  The adjusted delimiting date is April 10, 2007. 


CONCLUSION OF LAW 

The Veteran is not legally entitled to a delimiting date for Chapter 30, Title 38, United States Code, educational assistance after April 10, 2007.  38 U.S.C.A. §§ 3031, 3033 (West 2002); 38 C.F.R. §§ 20.7050, 21.7142 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary. VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The VCAA and its implementing regulations also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, that was not previously provided to VA, and is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has emphasized VA's duty to inform the claimant as to what evidence is needed and who is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) subsequently held that the VCAA was inapplicable to a matter of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the facts are not in dispute, and the case is one of pure statutory interpretation.  Hence, the VCAA does not apply here.

Analysis

The Veteran had active service from March 25, 1977, to October 23, 1978, and from November 15, 1982 to April 30, 2001.  She submitted an electronic VA Form 22-1990, Application for VA Educational Benefits, requesting benefits to attend the University of Missouri at St. Louis for a course of study commencing June 1, 2009.

Under 38 U.S.C.A. § 3011(a)(1)(B)(i), a veteran is eligible for Chapter 30 educational assistance benefits to be used during a ten-year period beginning with the date of the veteran's last discharge from service.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of eligibility is reduced by the amount of time equal to the time that the veteran was not serving on active duty during the period beginning January 1, 1977, and ending June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

In this case, the Veteran's claim for educational benefits was denied.  The basis for this denial was that her delimiting date (the last date upon which she was eligible to use her benefits) was found to be October 18, 2005, and her claim was filed after that date.  In the analysis that follows, the Board finds a basis for granting a longer period of time before the expiration of benefits.  However, in this particular case, her claim still falls outside even this later delimiting date, and thus the ultimate benefit sought on appeal cannot be realized.

The Veteran's file contains a DD Form 214 which indicates active service in the Air Force from March 25, 1977, to October 23, 1978.  

The Veteran's Report of Separation and Record of Service from the Missouri National Guard indicates her date of enlistment was January 9, 1979, and her separation date was May 6, 1984, with net service of five years, three months and twenty-eight days.  The remarks section indicates that she had Active Guard and Reserve Duty (AGR) under 32 U.S.C. 502(f) for one year, five months, and 22 days and Air National Guard Reserve Status for three years, ten months, and six days.  The Veteran also has a DD Form 214 for the portion of this time period that constituted active duty, indicating that the Veteran's period of active duty was from November 15, 1982, to May 6, 1984.

An additional Report of Separation and Record of Service from the Louisiana National Guard reflects that the Veteran had service from May 7, 1984, to April 30, 2001.  A Veterans Information Solution profile indicates that she had active service with the Air Force National Guard from May 7, 1984, to April 30, 2001.

Taking into account all of the Veteran's service personnel records, the Board concludes that she had active service from March 25, 1977, to October 23, 1978, and from November 15, 1982, to April 30, 2001.   Her delimiting date is reduced by the number of days she was not on active duty, from October 24, 1978, to November 14, 1982, a period of four years and twenty-one days.  She was placed on the retirement rolls as of May 1, 2001.  Therefore, the adjusted delimiting date is April 10, 2007.  Thus, by the instant decision, the delimiting date has been adjusted from October 18, 2005, to April 10, 2007. 

With respect to whether the Veteran's Reserve service from January 9, 1979, to November 14, 1982, should qualify as active duty for these purposes, the Board finds that it cannot - even for the days and weeks during which the Veteran served on active duty for training.  Indeed, 38 C.F.R. § 21.7020 (2011) contains a list of terms relevant to evaluating claims for Chapter 30 educational assistance benefits.  Importantly, 38 C.F.R. § 21.7020(b)(1)(i)(A) (2011) defines active duty to include full-time duty in the Armed Forces, other than active duty for training.  See also 38 U.S.C.A. § 101(21) (West 2002).  Furthermore, pursuant to 38 C.F.R. § 21.7020(b)(1)(ii)(C), the term active duty does not include any period during which an individual served under the provisions of 10 U.S.C.A. § 511(d) (West 2002) pursuant to an enlistment in the Army National Guard or the Air National Guard, or as a Reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve or Coast Guard Reserve.  See also 38 U.S.C.A. § 3002(6) (West 2002). 

The Board notes that educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code, if they meet certain service and other requirements.  Specifically, an individual who, after June 30, 1985, enlists, reenlists, or extends an enlistment in the Selected Reserve for a period of not less than six years, or who is appointed as a reserve officer and agrees to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve and, before completing initial active duty for training, has a high school diploma, is entitled to educational assistance under Chapter 1606. 10 U.S.C.A. § 16132 (West 2002).  Here, the period of Reserve service at issue was for three years, ten months, and six days.  More importantly, her enlistment occurred before the requisite date of June 30, 1985, thus rendering the provisions of this section inapplicable to the instant case.

The Veteran has argued that she was not informed that the delimiting date would be shortened by the length of her break in service.  Notwithstanding any obligation on the part of VA to correctly inform the Veteran about basic eligibility or ineligibility for Chapter 30 educational assistance benefits, the remedy for breach of such obligation could not involve payment of benefits where statutory requirements for such benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits). 

The Board recognizes that VA law does allow a period of eligibility for the receipt of educational assistance benefits to be extended beyond the assigned delimiting date under certain limited circumstances.   If a veteran desires to extend his period of entitlement to educational assistance under Chapter 30, however, then she must file a request for an extension within one year after his delimiting date.   38 U.S.C.A. § 3031(d) (West 2002); 38 C.F.R. §§ 21.1032(c)(1); 21.7051(a) (2011).  The Board observes that the Veteran has not requested an extension of her delimiting date based upon some reason why she could not complete her education within a given 10-year period; she has instead questioned the accuracy of the RO's calculation of her delimiting date, averring that it should be assigned at 10 years after her retirement, and that she received no prior notice that her eligibility would end any earlier than that time.  Further, with the delimiting date assigned as April 10, 2007, even if the Veteran's pending application for educational assistance could be construed as a request to extend the delimiting date, her request for an extension would be untimely. 

Finally, at her August 2011 hearing, the Veteran made reference to VA Pamphlet 22-90-2, entitled "Summary of Educational Benefits."  She contended that she met the eligibility criteria for one or more of the options listed in that pamphlet.  However, she is confusing eligibility with entitlement to use her benefits.  Again, there is no dispute that she was eligible for education benefits- however, she failed to use such benefits before her delimiting date and thus they expired.  Therefore, the pamphlet discussed at the hearing, and contained in the record, does not serve as a basis for a grant of the benefits here sought on appeal.  

In conclusion, the Board finds that the delimiting date of April 10, 2007 is correct in this case.  Again, while the Board is very aware of and sympathetic to the Veteran's arguments and concerns, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  Therefore, it is held that the Veteran is no longer eligible for such educational assistance as a matter of law.  Where the law, rather than the facts, however, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b)(West 2002) are not for application, and so here, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426  (1994).  


ORDER

Entitlement to a delimiting date later than April 10, 2007, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


